Citation Nr: 1003689	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-34 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005, decision by the RO 
which, in part, denied service connection for bilateral 
defective hearing and tinnitus.  

In a letter received in June 2008, the Veteran raised the 
additional issue for an increased rating for his service-
connected PTSD.  This issue is not in appellate status and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no credible medical evidence showing that the 
Veteran aggravated his pre-existing defective hearing of the 
left ear in service.  

3.  The Veteran is not shown to have a hearing loss in the 
right ear or tinnitus at present which is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by military service nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.306, 4.85, 4.86, Part 4, 
Diagnostic Code 6100 (2009).  

2.  The Veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  Prior to initial adjudication of 
the Veteran's claims, a letter dated in June 2005, fully 
satisfied the duty to notify provisions of VCAA.  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The Veteran was examined by VA during 
the pendency of the appeal and was afforded an opportunity 
for a hearing, but declined.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Veterans are generally presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides: "[E]very 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111; see also 38 
C.F.R. § 3.304(b) (2009).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before the VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).  

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that "the threshold for normal 
hearing is from 0 to 20 dBs [decibels], and higher threshold 
levels indicate some degree of hearing loss."  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Defective Hearing & Tinnitus

The Veteran contends that his current hearing loss and 
tinnitus was caused by exposure to acoustic trauma in 
service.  However, he has presented no competent evidence to 
support his assertions.  The Veteran, as a layperson, is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Franzen v. 
Brown, 9 Vet. App. 235 (1996).  

In this case, the service treatment records showed that the 
Veteran had defective hearing in the left ear and normal 
hearing in the right ear, at the time of his enlistment 
examination in December 1964, approximately two months prior 
to 
service entrance.  Audiological findings, as converted to ISO 
units currently in effect, at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
0
LEFT
10
10
10
-
45

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The above audiological findings have been converted 
to the ISO standard.)  

The service treatment records showed that the Veteran had wax 
removed from in his right ear, by way of irrigation, several 
days after entering service in March 1965, and that his ears 
were within normal limits when seen on an outpatient basis in 
May 1966.  The Veteran was treated for otitis media of the 
left ear on two occasions in March 1967.  The left tympanic 
membrane was cloudy with minimum erythema; the right ear was 
within normal limits.  The impression was serous otitis of 
the left ear.  

Audiological findings, as converted to ISO units currently in 
effect, on a service examination in June 1967 were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
10
5
0
5
5

On VA audiological examination in October 2005, the Veteran 
reported a history of noise exposure as a tank engine 
mechanic and from artillery fire in Vietnam, and occupational 
exposure as a heavy equipment engine mechanic subsequent to 
service.  The Veteran reported that he wore ear protection in 
his civilian occupation, and said that he had a two year 
history of tinnitus.  On examination, audiological findings 
were as follows: 




HERTZ



500
1000
2000
3000
4000.
RIGHT
20
15
25
60
65
LEFT
15
15
70
90
105

The diagnoses included sensorineural hearing loss, 
bilaterally and tinnitus.  The audiologist indicated that the 
claims file was reviewed and included a description of the 
Veteran's complaints and medical history.  The audiologist 
noted that while the Veteran had a hearing loss in the left 
ear at the time of his service enlistment examination in 
1964, and had otitis in the left ear in March 1967, an 
audiological examination two months after he returned from 
Vietnam showed normal hearing, bilaterally, which would 
suggest that there was no hearing damage from his military 
noise exposure.  The examiner indicated that the Veteran also 
had a history of noise exposure subsequent to service, and 
that he reported the onset of tinnitus about two years 
earlier.  Based on the Veteran's medical and occupational 
history, the audiologist opined that his hearing loss and 
tinnitus were not caused by or the result of noise exposure 
in service.  

The Board finds the medical opinion persuasive as it was 
based on a longitudinal review of the entire record and 
included a detailed discussion of all relevant facts.  The 
audiologist offered a rational and plausible explanation for 
concluding that the Veteran's current hearing loss and 
tinnitus were not related to service.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  Moreover the Veteran has presented no 
competent medical evidence to dispute the opinion.  Thus, the 
most probative evidence of record consists of the October 
2005 VA audiologist's opinion.  

In this case, the Veteran's service enlistment examination 
clearly and unambiguously showed a hearing loss in the left 
ear for VA purposes at the time of enlistment in 1965.  
Specifically, the Veteran had an auditory threshold of 45 
decibels at 4,000 hertz in the left ear which, under the 
above regulations, meets the criteria for impaired hearing 
for VA purposes.  His hearing acuity in the right ear was 
within normal limits at the time of service enlistment and on 
a subsequent examination in June 1967.  Thus, with respect to 
the left ear, the presumption of soundness does not attach in 
this case.  

While the Veteran was treated for serous otitis in the left 
ear in March 1967, subsequent audiological findings in June 
1967, showed normal hearing in both ears.  Further, there is 
no credible medical evidence of record which even remotely 
suggests that any current hearing impairment in the left ear 
was aggravated in service or that he has any additional 
disability in that ear beyond that which what was noted when 
he entered military service.  See 38 U.S.C.A. § 1111; see 
also 38 U.S.C.A. § 1153.  

Finally, the Board notes that there was no measurable 
decrease in the Veteran's hearing acuity in either ear at any 
threshold during service.  In fact, the audiometric findings 
on the June 1967 examination were the same or significantly 
better at all thresholds, bilaterally, than those recorded at 
the time of his enlistment examination, with the exception of 
a decrease of 10 decibels at 4,000 hertz in the right ear in 
June 1967.  Regardless, the tests revealed normal hearing 
acuity.  Also see Hensley v. Brown, 5 Vet. App. 155, 162 
(1993)  

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  As there is 
no competent medical evidence of record suggesting a 
connection between the Veteran's current hearing loss and 
tinnitus to service, and no objective evidence of any 
manifestations or indication of a worsening of hearing acuity 
in the left ear until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral defective hearing and 
tinnitus.  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


